Citation Nr: 1018679	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-39 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased initial rating for varicose 
veins of the left lower extremity, currently rated as 
10 percent disabling for the period prior to July 11, 2006, 
and as 20 percent disabling thereafter. 

2.  Entitlement to an increased rating for status post 
arthroscopic surgery for medial cartilage repair, rated as 
10 percent disabling.

3.  Entitlement to an increased rating for post-traumatic 
degenerative arthritis, evaluated as 10 percent disabling as 
of July 11, 2006.

4.  Entitlement to a total disability rating due to 
individual employability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from April 1972 to July 1972 and with the United States Army 
from October 1978 to January 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2000 and May 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Columbia, South Carolina, and Detroit, 
Michigan.  Jurisdiction over the claims folder is currently 
held by the Detroit RO.  

In February and December 2007, the Veteran testified at 
hearings before a local hearing officer at the RO.  
Transcripts of these hearings are of record.

In a May 2007 rating decision, the Veteran was awarded an 
increased rating of 20 percent for his varicose veins of the 
left lower extremity, effective July 11, 2006.  The May 2007 
rating decision also recharacterized the Veteran's left knee 
disability as status post arthroscopic surgery for medial 
cartilage repair, continued the current 10 percent rating 
under Diagnostic Code 5259 for removal of semilunar 
cartilage, and assigned a new separate 10 percent rating for 
traumatic arthritis, effective July 11, 2006.  A veteran is 
generally presumed to be seeking the maximum benefit allowed 
by law and regulation, and a claim remains in controversy 
where less than the maximum available benefit is awarded.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claims for 
increased evaluations for varicose veins of the left 
extremity and a left knee disability remain before the Board.

As reflected on the title page of this decision, the Board 
has characterized the issue on appeal involving the Veteran's 
varicose veins of the left lower extremity as evaluations in 
excess than those assigned during the appeal period.  The RO 
developed this issue as entitlement to an effective date 
earlier than July 11, 2006, for the grant of the 20 percent 
evaluation for varicose veins.  The Board's characterization 
of the issue on appeal does not change the analysis or the 
outcome of the issue regarding an increased rating for 
varicose veins of the left lower extremity prior to July 11, 
2006.  Accordingly, there is no prejudice to the Veteran in 
phrasing the issue on appeal as a single claim for an initial 
increased rating.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to July 11, 2006, the Veteran's 
varicose veins of the left lower extremity were manifested by 
no more than moderate varicosities with symptoms of pain, 
cramping on exertion, and aching and fatigue after prolonged 
standing; there was no edema, involvement of the skin, or 
involvement of the area above and below and the knee.

2.  For the period beginning July 11, 2006, the Veteran's 
varicose veins of the left lower extremity have been 
manifested by persistent edema incompletely relieved by 
elevation of the extremity; the varicose veins did not most 
nearly approximate severe and there was no involvement of the 
skin or the area above and below the knee.  
3.  The Veteran's left knee status post arthroscopic surgery 
for medial cartilage repair is manifested by removal of the 
semilunar cartilage.  

4.  Throughout the entire claims period, the Veteran's 
traumatic arthritis of the left knee has most nearly 
approximated flexion limited to 120 degrees or better, full 
extension, and no instability, locking, or effusion.


CONCLUSIONS OF LAW

1.  For the period prior to July 11, 2006, the criteria for 
an initial rating in excess of 10 percent for varicose veins 
of the left lower extremity have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.104, 
Diagnostic Code 7120 (2009).

2.  For the period beginning July 11, 2006, the criteria for 
a rating in excess of 20 percent for varicose veins of the 
left lower extremity have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.104, Diagnostic 
Code 7120.

3.  The criteria for a rating in excess of 10 percent for 
left knee status post arthroscopic surgery for medial 
cartilage repair with removal of the semilunar cartilage have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5259.  

4.  The criteria for a separate 10 percent rating for 
traumatic arthritis of the left knee with noncompensable 
limitation of motion have been met throughout the claims 
period.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5258, 5260, 5261.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the United 
States Court of Appeals for Veterans Claims (Court) also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).
Varicose Veins

Service connection for varicose veins of the left lower 
extremity was granted in a February 2000 rating decision with 
an initial 10 percent evaluation assigned, effective August 
8, 1996.  The Veteran appealed the effective date assigned, 
and a 20 percent evaluation was assigned in a May 2007 rating 
decision, effective July 11, 2006.  The Veteran contends that 
a higher rating is warranted throughout the claims period and 
that the medical evidence of record reflects a worsening of 
his disability prior to July 11, 2006.  

The Veteran's service-connected varicose veins of the left 
lower extremity have been rated throughout the claims period 
in accordance with Diagnostic Code 7120, pertaining to 
varicose veins.  VA changed the rating criteria for varicose 
veins during the course of this appeal.  A new law or 
regulation applies, if at all, only to the period beginning 
with the effective date of the new law or regulation.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, when a 
regulation changes and the former version is more favorable, 
VA can apply the earlier version of the regulation for the 
period prior to, and after, the effective date of the change.  
Id.  Therefore, the Board will consider the Veteran's claim 
under both the current and former versions of the criteria 
for rating varicose veins.  

For the period prior to July 11, 2006, the Veteran's varicose 
veins were rated as 10 percent disabling under the version of 
Diagnostic Code 7120 in effect prior to January 12, 1998.  
Under that diagnostic code, a 10 percent rating was warranted 
for unilateral varicose veins which are moderate, with 
varicosities of superficial veins below the knee and with 
symptoms of pain or cramping on exertion.  A 20 percent 
rating was warranted for unilateral varicose veins which are 
moderately severe, involving superficial veins above and 
below the knee, with varicosities of the long saphenous 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion, and with no 
involvement of the deep circulation. Severe varicosities 
below the knee, with ulceration scarring, or discoloration 
and painful symptoms also will be rated moderately severe 
(i.e., 20 percent for a unilateral condition).  Unilateral 
varicose veins which are severe, involving superficial veins 
above and below the knee and with involvement of the long 
saphenous vein, ranging over 2 centimeters in diameter, with 
marked distortion and sacculation, and with edema and 
episodes of ulceration, and no involvement of the deep 
circulation, warranted a 40 percent rating.  38 C.F.R. 
§ 4.104, Diagnostic Code (1997).

Under the current version of Diagnostic Code 7120, a 
10 percent evaluation is warranted for varicose veins that 
are manifested by intermittent edema of an extremity or 
aching and fatigue in a leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery.  A 20 percent evaluation requires 
persistent edema which is not completely relieved by 
elevation of the extremity, whether or not there is beginning 
stasis pigmentation or eczema.  A 40 percent rating is 
assigned when varicose veins cause persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2009).

For the period prior to July 11, 2006, the evidence 
establishes that the Veteran's varicose veins of the left 
lower extremity were manifested by symptoms that are 
contemplated by the currently assigned 10 percent evaluation.  
With respect to the former rating criteria, the Board finds 
that the Veteran's unilateral varicose veins most nearly 
approximate moderately disabling with symptoms of pain and 
cramping on exertion during this period.  The Veteran 
reported pain associated with his varicose veins during a 
August 1998 hearing in connection with his claim for service 
connection, and he complained of leg cramps and pain during 
an April 2000 examination at the Charleston VA Medical Center 
(VAMC).  At that time, the Veteran's varicose veins were not 
inflamed and were easily compressible.  There was no edema 
and the integrity of the skin was good.  In addition, while 
the VA physician characterized the varicose veins as 
encompassing the area from the ankle to "just above" the 
knee, there is no other evidence of involvement of the area 
above the knee at any time during the claims period.  Thus, 
the Board finds that the preponderance of the evidence is 
against above-the-knee involvement.

The VA examinations conducted during the period prior to July 
11, 2006, also demonstrate symptoms that most nearly 
approximate moderate varicose veins.  Upon VA examination in 
November 1999, the Veteran manifested large tortuous varicose 
veins, but there was no evidence of ulcers, stasis, eczema, 
or edema.  His skin was warm and dry, with good capillary 
refill.  Similar findings were made at the June 2004 VA 
examination when the examiner noted one large prominent 
tortuous varicose vein beginning at the ankle and becoming 
more prominent through the calf, but again, there was no 
stasis dermatitis, eczema, edema, or ulcers.  Thus, while the 
Veteran's varicose veins were considered large and twisted, 
there is no objective evidence of moderately severe 
varicosities ranging in size from 1 to 2 cms in diameter, or 
involvement of the area above the knee.  Instead, the 
Veteran's veins most nearly approximate moderate with 
symptoms of cramping and pain on exertion for the period 
prior to July 11, 2006.  

Regarding the current criteria for rating varicose veins, a 
rating in excess of 10 percent is also not warranted for the 
period prior to July 11, 2006.  As noted above, there are no 
objective findings of edema during this period, or 
involvement of the skin resulting from the left lower 
extremity varicose veins.  Accordingly, a rating in excess of 
10 percent is also not warranted under the version of 
Diagnostic Code 7120 currently in effect prior to July 11, 
2006.  

The Veteran's left leg varicose veins are currently rated as 
20 percent disabling under the current rating criteria for 
the period beginning July 11, 2006.  The Board finds that an 
increased rating is not warranted during this period as the 
varicose veins do not most nearly approximate severe under 
the former criteria, nor is there evidence of persistent 
edema or ulceration with statis pigmentation or eczema under 
the current criteria.  Upon VA examination in March 2007, the 
Veteran complained of chronic and persistent pain that 
worsened with walking and standing.  Again, there was no 
involvement of the skin and the examiner diagnosed moderate 
persistent varicosities from the ankle to the knee resulting 
in mild occupational impairment.  The Veteran's symptoms were 
improved with elevation, and while there was some edema 
present, it was characterized as mild.  

The Board has considered the Veteran's testimony at the 
February and December 2007 RO hearings that he could walk 
only a few blocks and experienced increased swelling of his 
veins, but finds that the preponderance of the evidence 
establishes a rating in excess of 20 percent is not warranted 
for the period beginning July 11, 2006.  The March 2007 VA 
examiner specifically characterized the Veteran's left leg 
varicose veins as moderate, and the evidence of record does 
not establish the presence of persistent edema or any skin 
involvement including stasis dermatitis, eczema, or 
ulceration.  Therefore, a rating in excess of 20 percent is 
not warranted under either the former or current versions of 
Diagnostic Code 7120 during the period beginning July 11, 
2006.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim for an increased rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

Left Knee Disability

Service connection for traumatic arthritis of the left knee 
was granted in a February 2000 rating decision with an 
initial 10 percent evaluation assigned, effective August 8, 
1996.  The single 10 percent rating for arthritis was 
continued in the May 2006 rating decision on appeal.  As 
noted above, a May 2007 rating decision recharacterized the 
left knee disability as status post arthroscopic surgery for 
medial cartilage repair, continued the current 10 percent 
rating under Diagnostic Code 5259 for removal of semilunar 
cartilage, and assigned an additional separate 10 percent 
rating for traumatic arthritis, effective July 11, 2006.  The 
Veteran contends that increased ratings are warranted, as his 
left knee disability has worsened.  

The Veteran's left knee disability is currently assigned a 
10 percent rating under Diagnostic Code 5259 for removal of 
semilunar cartilage.  The Veteran is currently in receipt of 
the maximum evaluation available under this diagnostic code 
and an increased rating is therefore not possible for removal 
of semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 
5259.

The Veteran's other 10 percent rating for the left knee is 
assigned under Diagnostic Code 5010 which provides for rating 
traumatic arthritis and osteoarthritis under Diagnostic Code 
5003.  Under this diagnostic code, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by noncompensable limitation of motion.  An 
increased rating of  20 percent is warranted with x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
this case, it is clear that the Veteran's left knee arthritis 
does not involve two or more major joints.  Accordingly, an 
increased rating is not warranted under Diagnostic Code 5003.  

While an increased rating is not warranted for the Veteran's 
left knee arthritis under Diagnostic Code 5003, the Board 
finds that the assignment of a separate rating for this 
manifestation of the disability is warranted from the 
beginning of the claims period.  Specifically, x-rays dating 
throughout the claims period obtained in conjunction with 
VAMC treatment and VA examinations confirms the presence of 
degenerative changes in the left knee, and the Veteran has 
been diagnosed with arthritis numerous times.  In addition, 
as discussed below, the Veteran has manifested noncompensable 
limitation of motion throughout the claims period.  
Accordingly, the separate 10 percent rating for arthritis is 
appropriate during the entire claims period.

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of a leg warrants a 10 percent 
evaluation is appropriate if flexion is limited to 45 degrees 
and a 20 percent evaluation is assigned if flexion is limited 
to 30 degrees.  Flexion that is limited to 15 degrees is 
evaluated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg 
warrants a 10 percent evaluation when it is limited to 10 
degrees and a 20 percent evaluation when it is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59.

Throughout the claims period, the Veteran has manifested 
noncompensable limitation of motion that most nearly 
approximated full extension (0 degrees) and flexion to 120 
degrees or better.  Orthopedic consultations at the VAMC in 
June and December 2004 indicated full extension with flexion 
limited to 120 degrees, and range of motion was not limited 
beyond 0 to 120 degrees at the June 2004, June 2005, and May 
2008 VA examinations.  The June 2005 and May 2008 VA 
examiners both found that there was no additional loss of 
motion due to pain, fatigue, weakness, or lack of endurance 
following repetitive testing, and the May 2008 VA examiner 
further noted that the Veteran's complaints of pain during 
testing were out of proportion to the physical findings.  
Full extension and flexion limited to 120 degrees or better 
is consistent with noncompensable evaluations under 
Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261

The Board notes that the Veteran manifested extension that 
was limited to 10 degrees during repetitive testing at the 
March 2007 VA examination, but finds that this is not truly 
indicative of the Veteran's ability to extend his knee.  The 
Veteran never demonstrated less than full extension of the 
knee during any other examination conducted during the claims 
period, and a little more than a year after the March 2007 VA 
examination, he demonstrated full extension during range of 
motion testing at the May 2008 VA examination.  Thus, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran's extension was limited to 
10 degrees.  In addition, extension limited to 10 degrees, 
while compensable under Diagnostic Code 5261, is consistent 
with a 10 percent rating, the same evaluation currently 
assigned under Diagnostic Code 5003.  Therefore, rating the 
Veteran under Diagnostic Code 5261 for limitation of 
extension would not result in an increased rating for 
limitation of motion of the left knee.  Therefore, even with 
consideration of functional factors, the Veteran's left knee 
disability has manifested limitation of motion that most 
nearly approximates noncompensable under Diagnostic Codes 
5260 and 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

VA's General Counsel has held that separate ratings are 
available for limitation of flexion and limitation of 
extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 
9-2004, 69 Fed. Reg. 59,990 (2004).  In this case, however, 
the Veteran does not meet the requirements for even a 
noncompensable rating under Diagnostic Code 5260 for 
limitation of flexion of the left knee.  Hence, a separate 
rating for limitation of flexion is not appropriate under 
Diagnostic Code 5260 at anytime during the claims period.

Increased ratings are also possible based on instability or 
subluxation of the knee.  Recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Although the Veteran testified in February 2007 
that he required a knee brace for stability and that his knee 
would give out after walking several blocks, the objective 
medical evidence is establishes that there is no instability 
of the left knee.  For example, the June 2004, June 2005, 
March 2007, and May 2008 VA examiners all concluded that 
there was no instability of the left knee.  Thus, the 
objective clinical findings outweigh the Veteran's subjective 
complaints reported during the course of his claim for 
benefits and a rating under Diagnostic Code 5257 is therefore 
not appropriate.  

In addition, there is no evidence of dislocated semilunar 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint as required for a 20 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5258.  

In sum, the Veteran's left knee disability warrants two 
separate 10 percent ratings throughout the entire claims 
period; the first for removal of semilunar cartilage under 
Diagnostic Code 5259, and the second for traumatic arthritis 
with noncompensable limitation of motion under Diagnostic 
Code 5010.  The Board has considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign higher disability evaluations and thus, the claim must 
be denied.  

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disabilities.  The Veteran's varicose veins are 
manifested by symptoms such as moderate varicosities with 
edema and pain.  His left knee disability is characterized by 
removal of the semilunar cartilage, degenerative changes, and 
painful limited motion.  These manifestations are 
specifically contemplated in the rating criteria.  The rating 
criteria are therefore adequate to evaluate the Veteran's 
disabilities and referral for consideration of extraschedular 
rating not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009) defined VA's duty to assist a 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the Veteran's claim for an increased rating 
for varicose veins of the left lower extremity, this appeal 
arises from disagreement with the initial evaluation 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Regarding the Veteran's claim for an increased rating for his 
left knee disability, notice fulfilling the requirements of 
38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 
2004 letter.  He was also provided notice of the disability-
rating and effective-date elements of the claim in a May 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  
While complete VCAA notice was provided after the initial 
adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim for an increased rating 
for a left knee disability was readjudicated in the May 2007 
SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
and private medical records.  Additionally, the Veteran was 
provided proper VA examinations in response to his claims for 
increased ratings.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an increased initial rating for varicose veins 
of the left lower extremity, currently rated as 10 percent 
disabling for the period prior to July 11, 2006, and as 
20 percent disabling thereafter is denied. 

Entitlement to an evaluation in excess of 10 percent for 
status post arthroscopic surgery for medial cartilage repair 
is denied.

Entitlement to a separate 10 percent rating for traumatic 
arthritis with noncompensable limitation of motion is granted 
throughout the entire appeal period. 


REMAND

The Court has recently held that a request for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU), whether expressly 
raised by a veteran or reasonably raised by the record, is 
not a separate claim for benefits, but is rather part of the 
adjudication of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a 
disability, it is part of the claim for benefits for the 
underlying disability.  Id at 454.

The record contains some evidence that the Veteran's service-
connected varicose veins and left knee disability have 
rendered him unemployable.  In May 2004, the Veteran reported 
to his VA physician that his left knee condition interfered 
with his ability to work as he drove a tractor trailer truck 
and had difficulty working the clutch with his left leg.  
Similar complaints were made during June 2004 VA examinations 
of the left knee and varicose veins with the Veteran 
specifying that he was no longer able to work.  The Veteran 
also reiterated that he was unable to work due to his left 
lower extremity disabilities while testifying before a local 
hearing officer in February 2007.

While the Court has determined that a claim for TDIU is part 
of the Veteran's claim for an increased ratings currently on 
appeal, the RO has not explicitly adjudicated the entitlement 
to TDIU.  The Veteran would therefore be prejudiced if the 
Board were to decide this claim without prior adjudication by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Adjudicate the issue of entitlement 
to TDIU.  In addition, if the Veteran 
does not meet the schedular criteria for 
a grant of TDIU, determine whether the 
case should be referred to the Director 
of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 4.16(b).

2.  If TDIU is not granted, the AOJ 
should issue a supplemental statement of 
the case, before returning the case to 
the Board, if otherwise in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


